Case 4:20-cv-04101-SOH-BAB Document 42                        Filed 03/23/21 Page 1 of 3 PageID #: 306




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

 RANDALL MORRIS                                                                                     PLAINTIFF

 v.                                          Civil No. 4:20-cv-04101

 STEVEN KING, R.N.; WARDEN JEFFIE
 WALKER; CORPORAL GOLDEN ADAMS;
 DR. KEVIN MCCAIN; SHERIFF JACKIE
 RUNION; SGT. JOHN DOE; SERGEANT
 RICHARD HENDERSON; and CPL A. ELLIS                                                           DEFENDANTS

                                                    ORDER

         Before the Court is Plaintiff’s Motion for Certification of Class. (ECF No. 37). The Court

 has determined no response is necessary from Defendants to rule the on instant motion and

 therefore the issue is ripe for consideration.

         Plaintiff, Randall Morris, filed this pro se civil rights pursuant to 42 U.S.C. § 1983 on

 November 18, 2020. (ECF No. 1). His application to proceed in forma pauperis (“IFP”) was

 granted that same day. (ECF No. 3). On December 17, 2020, in response to this Court’s order

 Plaintiff filed an Amended Complaint. (ECF No. 9). After realizing Plaintiff was attempting to

 assert his claims and those of other inmates in his Amended Complaint, the Court ordered Plaintiff

 to file a Second Amended Complaint asserting only his claims.1 (ECF No. 18).

         In the instant Motion, Plaintiff states he “wish to plead a class action and to request the

 Court to appoint counsel seeing as a Pro Se litigants are generally not permitted to represent

 classes.” (ECF No. 37, p. 1). He goes on to state “…It is my contention that …Claim #8, #16 and

 #17 pertain to All MCDC inmates that were incarcerated from 3/11/20 to 3/6/21 or at any time or

 times in between as these inmates were subjected to the extreme reckless and deliberate disregards


 1
  On February 8, 2021, the Court also denied Plaintiff’s Motion to Join (ECF No. 17) which sought to add additional
 claims and “join” his claims with other cases filed by inmates. (ECF No. 18).

                                                         1
Case 4:20-cv-04101-SOH-BAB Document 42                   Filed 03/23/21 Page 2 of 3 PageID #: 307




 detailed in Claim #8, #16 and #17…”. Id. Plaintiff identifies several other lawsuits filed by

 inmates incarcerated in the Miller County Detention Center who are asserting similar claims. He

 goes on to state, “I would like to remind the Court that the granting of Class Action and counsel

 would achieve judicial economy and will allow the Court to avoid multiple concurrent actions…”

 Id. at p. 4.

         Under Federal Rule of Civil Procedure 23(a), a plaintiff can sue as a representative of or

 on behalf of parties only if: “(1) the class is so numerous that joinder of all members is

 impracticable; (2) there are questions of law or fact common to the class; (3) the claims or defenses

 of the representative are typical of the claims or defenses of the class; and (4) the representative

 parties will fairly and adequately protect the interests of the class.” In particular, because of the

 requirement under Rule 23(a)(4) that a class have adequate representation, courts have repeatedly

 declined to allow pro se prisoners to represent a class in a class action. See, e.g., Oxendine v.

 Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (holding that it would be plain error to permit

 imprisoned pro se litigant to represent his fellow inmates in a class action); Perkins v. Holder,

 Case No. CIV. 13-2874 PAM/FLN, 2014 WL 755378, at *5 (D. Minn. Feb. 26, 2014), aff'd (Dec.

 9, 2014) (“[P]ro se litigants can never represent the rights, claims and interests of other parties in

 a class action lawsuit (or otherwise)).

         To provide adequate class representation, Federal Rule of Procedure 23(g) requires, among

 other considerations, that the class counsel appointed have experience in handling class actions

 and other complex litigation. Because Plaintiff is not a licensed attorney, he cannot satisfy the

 requirements of either Rule 23(a) or Rule 23(g). He can, therefore, only bring the claims in his

 individual capacity and not on behalf of a class.




                                                     2
Case 4:20-cv-04101-SOH-BAB Document 42                  Filed 03/23/21 Page 3 of 3 PageID #: 308




        Here Plaintiff asks the Court to appoint counsel in his case so the case can proceed as a

 class action. Plaintiff previously filed a motion to appoint counsel on February 8, 2021. (ECF No.

 19). That same day the Court denied Plaintiff’s motion. (ECF No. 20). For the same reasons set

 forth in the Court’s previous order, Plaintiff’s request for counsel is again denied. A civil litigant

 does not have a constitutional or statutory right to appointed counsel in a civil action, but the Court

 may appoint counsel at its discretion. 28 U.S.C. 1915 (e)(1). The Court has once again considered

 the need for an attorney, the likelihood that Plaintiff will benefit from assistance of counsel, the

 factual and legal complexity of the case, and whether Plaintiff can investigate and present this

 case. In considering these factors, the Court finds the claims do not appear legally or factually

 complex, and Plaintiff is adequately prosecuting his case at this time.

        Finally, as interpreted by relevant case law, the Prison Litigation Reform Act requires each

 prisoner who brings a civil action to submit a separate complaint and a separate application to

 proceed in forma pauperis. See e.g., Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001).

 Accordingly, Plaintiff’s Motion for Certification of Class (ECF No. 37) is DENIED.

        Plaintiff is warned if he continues to file frivolous motions the Court will require him

 to obtain permission of the Court before filing any additional pleadings.

        DATED this 23th day of March 2021.

                                                        /s/   Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   3
